Citation Nr: 0203667	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  99-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle injury (characterized as status 
post sprained left ankle with left ankle pain syndrome).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel





INTRODUCTION

The veteran had verified active military service from 
December 1985 to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for status post 
sprained left ankle with left ankle pain syndrome, and 
assigned a 10 percent evaluation.  The veteran subsequently 
perfected this appeal.

In March 2001, the Board remanded this case for further 
development.  In a December 2001 rating action, the 
evaluation for status post sprained left ankle with left 
ankle pain syndrome was increased to 20 percent, effective 
from the date of the grant of service connection.  The case 
has since returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The service-connected residuals of the veteran's left 
ankle injury are manifested by complaints of chronic pain, 
marked limitation of motion, and X-ray findings of minimal 
degenerative change.  There is no evidence of ankylosis 
and objective findings do not approximate a severe foot 
injury.

3. The veteran has not submitted evidence tending to show 
that his service-connected residuals of a left ankle 
injury are unusual, require frequent periods of 
hospitalization or cause unusual interference with work 
other than that contemplated within the schedular 
standards.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left ankle injury are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.321(b) (2001); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5270, 5271, 5272, 5273, 5274 
and 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the July 1998 
rating decision, the October 1998 statement of the case 
(SOC), the August 2000 supplemental statement of the case 
(SSOC), and the December 2001 SSOC of the evidence necessary 
to warrant an increased evaluation for the residuals of his 
left ankle injury.  In May 2001, the veteran was notified of 
the enactment of the VCAA.  The Board concludes that the 
discussions in the rating decision, the SOC, the SSOC's, and 
the VCAA letter adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
response to information provided by the veteran, medical 
records were requested from Dr. W. Donaldson, Dr. J. 
Chrostowski, and Memorial North Park Hospital.  Records were 
received and have been associated with the claims folder.  In 
December 2001, the veteran indicated that he did not have 
additional records to submit.  Further, in keeping with the 
duty to assist, the veteran was provided VA examinations in 
June 1998 and July 2001.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran was originally granted service connection for 
status post sprained left ankle with left ankle pain syndrome 
in July 1998, and assigned a 10 percent evaluation, effective 
April 29, 1998.  The veteran appealed this decision and in 
March 2001, the Board remanded the case for further 
development.  In December 2001, the RO increased the 
evaluation to 20 percent, effective April 29, 1998.

Service medical records establish that in July 1985, the 
veteran sprained his left ankle while playing softball.  X-
rays revealed no fracture, soft tissue injury. 

The veteran underwent a VA examination in June 1998.  He 
reported that his left ankle is constantly in pain and is 
weak.  Stiffness usually occurs in the morning and there is 
mild swelling depending on how much he walks.  The veteran 
does not run much and hesitates to move his ankle side to 
side.  There is a popping sound in his left ankle.  The 
veteran does not take medication but does isometric exercises 
with minimal improvement.  

The veteran reported flare-ups usually during damp weather.  
Pain is described as an 8/10 (with 10 being the worst) when 
climbing steps.  During dry weather, pain is about 5-6/10.  
The pain is almost constant and when a flare-up occurs, may 
last all day.  During flare-ups, he cannot put weight on it, 
there is a noticeable limp, and there is little side to side 
movement.  The veteran uses a cane at times during flare-up 
and also uses an over the counter ankle brace.  

The veteran's job requires him to be on his feet a lot.  His 
left ankle problem slows him down, he is not able to do much 
heavy lifting, and he is limited with any kind of running.  
When he walks a lot at work, he needs to stand on his right 
foot to rest his left ankle.  

On physical examination, range of motion was as follows: 
dorsiflexion - 24 degrees on the right and 16 degrees on the 
left; plantar flexion - 38 degrees on the right and 25 
degrees on the left.  No varus or valgus angulation was 
noted.  Movement against gravity and against strong 
resistance was stronger in the right ankle.  There were 
noticeable tremors during dorsiflexion on the left.  The 
veteran guards his left ankle during inversion.  The veteran 
reported tenderness during motion, especially during 
dorsiflexion and inversion.  The veteran was only able to 
tolerate 6 degrees of dorsiflexion on the left ankle.  

The veteran had tenderness of the Achilles tendon which he 
described as being stiff.  He complained of tenderness of the 
ankle joint during palpation.  No swelling, effusion or heat 
was noted.  Gait was steady although the veteran walked 
carefully.  The examiner did not note any callous on the feet 
or abnormal shoe pattern.  No ankylosis was present.  X-ray 
of the left ankle revealed no evidence of fracture, 
dislocation or other intrinsic bone or joint abnormality.  
Diagnosis was as follows: "1) Status post left sprained 
ankle; 2) Left ankle pain syndrome; and 3) X-ray report - no 
joint abnormality."

In May 1999, the veteran was seen by Dr. Donaldson, an 
orthopedic specialist.  The veteran was not taking medication 
other than ibuprofen.  He stated that his left ankle swells 
during the course of the day and is visibly swollen by the 
end of the day after being on his feet all day.  He further 
reported that it clicks and pops constantly.

X-rays were taken and appeared negative.  A fairly prominent 
posterior process of the talus was noted.  On physical 
examination, most of the pain was elicited on palpation of 
the lateral ligamentous complex.  No instability noted.  
Subtalar joint and anterior process all appeared normal.  No 
area of unusual appearance in the talus or talar dome area.  
The clear space was symmetrical and there was no visible 
swelling, increased warmth or effusion.  There was some pain 
in the medial arch area in the Chopart joint complex.  Manual 
muscle testing against gravity and resistance seemed normal.  
There were no heel, Achilles tendon or deltoid ligament 
symptoms.  The diagnosis was "occult ankle pain following 
old sprain with chronic post traumatic arthrosis."  

An MRI of the left ankle was performed in June 1999.  
Impression was "normal MRI of the left ankle."

A June 1999 progress report indicates the veteran's left 
ankle continues to bother him.  According to Dr. Donaldson, 
chronically favoring the left has made his right side hurt to 
the point of limp and some low back pain.  The veteran was 
referred to orthotics but apparently his insurance would not 
cover this without a letter of medical necessity.

In July 1999, the veteran described some minor limp but no 
locking.  Dr. Donaldson prescribed Relafen.

The veteran returned to Dr. Donaldson in August 1999.  There 
were no new findings on physical examination.  There was 
tenderness over the sinus tarsi and some referral of 
radiation along the entire lateral border of the foot.  There 
were no callosities, no heel strike, stance or toe off 
biomechanical unusual findings.  The veteran continued with 
persistent subjective complaints of pain on the basis of 
chronic lateral ankle sprain.  Relafen was discontinued and 
the veteran was put on Celestone.

In October 1999, the veteran was seen by Dr. Chrostowski.  
The veteran reported continuous left ankle pain.  He denied 
swelling but indicated it locks about one time every two 
weeks.  He feels he does not have left to right movement and 
he cannot run.  It seems to pop all of the time and he falls 
to the ground about twice a year.  The pain is described as 
dysesthetic, burning, and some numb and tingling type 
feelings.  The pain keeps him from sleeping well at night.  

Examination of the foot and ankle revealed normal alignment 
of all toe, foot and ankle joints.  No warmth, erythema, or 
edema.  There was some minimal swelling about the whole foot 
and ankle.  There was pain to even light touch that caused 
the veteran to jump.  A complete examination was difficult 
due to the pain.  Movements, range of motion and strength 
testing was limited and slow due to pain.  There was no joint 
effusion or ecchymosis.  No popping or locking with range of 
motion and there was no gross subluxation.  There was no 
tenderness to deep palpation of the anterior talofibular 
ligament (ATFL), deltoid ligament, anterior or posterior 
joint line, sinus tarsi, tarsal tunnel, Achilles insertion or 
plantar fascia.  Gait testing was normal.  

X-rays revealed no fracture or dislocation.  There was some 
minimal early degenerative change with osteophyte formation 
on the medial malleolus and the anterior tibia.  There were 
no osteochondral free fragments or osteochondritis dissecans 
(OCD).  There was good maintenance of cartilage height.  
Assessment was "neurogenic pain/reflex sympathetic 
dystrophy, left ankle and foot."  

The examiner discussed with the veteran that the problem is 
no longer musculoskeletal or orthopedic.  Rather, the problem 
is that a musculoskeletal injury, which led to chronic 
regional pain syndrome (CRPS), has resolved or taken a second 
seat to the neurogenic symptoms which plague the veteran.  He 
suspected that when the pain was managed, the musculoskeletal 
symptoms (locking, popping and giving way) would be relieved 
by a natural increased use and strength and stability of the 
ankle.  Currently, the veteran cannot use his left ankle 
appropriately because of discomfort.

Medical records from Memorial Health Care System indicate 
that the veteran attended physical therapy in November and 
December 1999.  Various exercises and modalities were 
performed.  The veteran completed physical therapy treatments 
as approved (6 sessions) and continued to complain of pain at 
8/10 with decreased range of motion.  The veteran was 
considered independent with the home exercise program and was 
discharged.  

In July 2001, the veteran underwent another VA examination.  
The veteran reported excruciating pain, weakness, and no 
movement to the left.  He gets a sharp hammering pain which 
also causes low back pain because he favors his left foot.  
He currently takes ibuprofen which helps with the swelling 
and he has taken Celebrex for 10 days with some help for the 
pain.  He has used rubber band treatment for his left ankle.  

During flare-up, the pain level is 10 or more and it occurs 6 
days a week.  The veteran works for the postal service and 
runs a route.  If it is 8 hours, he has pain for 8 hours and 
it takes 2-3 hours after resting before the pain subsides.  

The veteran is limited in movement of his left ankle from 
side to side.  He is not able to do any sport or physical 
activities and this has caused him to gain weight.  He has 2 
kinds of braces he uses but they do not help that much.  

Range of motion was as follows:  dorsiflexion - 25 degrees on 
the right and 13 degrees on the left; plantar flexion - 35 
degrees on the right and 20 degrees on the left; eversion - 
15 degrees on the right and 8 degrees on the left; inversion 
- 11 degrees on the right and 7 degrees on the left. There 
was no varus valgus angulation of the os calcis.  Passive, 
active range of motion against gravity and strong resistance 
was slightly weaker in the left ankle. 

The veteran complained of pain with all ranges of motion of 
the left ankle.  He had a facial grimace during palpation and 
manipulation of the left ankle and there was guarding of 
movement.  There was no swelling or effusion.  There was some 
weakness on the strength of the left ankle and it was tender 
to palpation along the ankle joint and the plantar area.  
There was no erythema or heat.  Gait was slightly limped to 
the left.  There were no callosities or ankylosis noted.  
Diagnosis was "[s]evere sprain, left ankle, worsening of 
condition."

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

In accordance with VA's rating schedule, the RO ascertained 
the severity of the residuals of the veteran's left ankle 
injury pursuant to Diagnostic Code 5271.  Under this 
provision, moderate limitation of motion of the ankle 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  Marked limitation of motion of 
the ankle warrants a 20 percent evaluation.  Id.  According 
to VA standards, the normal range of motion of the ankle is 
from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II (2001).

Additional provisions in the rating schedule which are 
potentially applicable include Diagnostic Codes 5003, 5270, 
5272, 5273, 5274, and 5284.  Diagnostic Code 5270 involves 
ankylosis of the ankle and Diagnostic Code 5272 involves 
ankylosis of the subastragalar or tarsal joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 (2001).  There 
is no medical evidence that the veteran suffers from 
ankylosis.  Diagnostic Code 5273 relates to malunion of the 
os calcis or astragalus and Diagnostic Code 5274 is for an 
astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5273, 5274 (2001).  There is no medical evidence of record 
that there is any malunion of the os calcis or astragalus or 
that the veteran has undergone an astragalectomy.  Therefore, 
the application of these diagnostic codes would be 
inappropriate.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Diagnostic Code 5284 addresses other foot injuries.  Under 
this provision, foot injuries are rated as moderate (10 
percent), moderately severe (20 percent), or severe (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  
Actual loss of the use of the foot warrants a 40 percent 
evaluation.  Id.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

The veteran's residuals of a left ankle injury are currently 
evaluated under Diagnostic Code 5271 for limitation of motion 
of the ankle and the veteran is assigned a 20 percent 
evaluation under this provision for marked limitation of 
motion.  The veteran is receiving the maximum schedular 
evaluation available under this provision and therefore, an 
evaluation in excess of 20 percent is not available under 
Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).

The Board acknowledges that the veteran has X-ray findings of 
some minimal early degenerative change; however, because the 
veteran is already receiving the maximum evaluation for 
limitation of ankle motion, additional compensation for 
arthritis pursuant to Diagnostic Code 5003 is not warranted.  
See 38 C.F.R. § 4.14; § 4.71a, Diagnostic Code 5003 (2001). 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  There is no basis for 
a rating in excess of 20 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
ankle, absent evidence of ankylosis.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).

The Board has considered all applicable diagnostic codes 
relating to ankle disabilities and has determined that an 
increased evaluation is not warranted.  The record contains 
medical evidence indicating that there may be some left foot 
involvement (neurogenic pain/reflex sympathetic dystrophy, 
left ankle and foot) and therefore, the Board will consider 
the application of Diagnostic Code 5284.  Under this 
provision, a severe foot injury warrants a 30 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001).  The Board notes that the words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2001).

Based on the medical evidence of record, the veteran has 
subjective complaints of chronic pain, marked limitation of 
motion of the left ankle, and X-ray evidence of minimal 
degenerative changes.  Evidence of record, however, does not 
indicate additional objective findings consistent with a 
severe musculoskeletal or orthopedic disability.  On the most 
recent examination in July 2001, there was no swelling, 
effusion, erythema or heat.  There was some weakness of 
strength, tenderness to palpation and some guarding of 
movement.  On examination by the veteran's private physician 
in October 1999, the foot and ankle revealed normal alignment 
of all joints without warmth, erythema and edema.  There was 
some minimal swelling about the foot.  The June 1999 MRI of 
the left ankle was normal.  On VA examination in June 1998, 
there was tenderness of the Achilles tendon and the ankle 
joint.  There was no swelling, effusion, or heat.  

Accordingly, it is the Board's opinion that the residuals of 
the veteran's left ankle injury do not approximate a severe 
foot injury.  As the preponderance of the evidence is against 
the claim for an evaluation in excess of 20 percent for 
residuals of a left ankle injury, the reasonable doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
It is the Board's conclusion, however, that at no time since 
service connection was established has the veteran's 
disability been more than 20 percent disabling.  
Consequently, a "staged rating" is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized due to his left ankle.  
The veteran contends that the residuals of his left ankle 
injury interfere with his employment due to difficulty 
standing and walking.  However, there is no objective 
evidence of a marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 20 percent for residuals of a left 
ankle injury is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

